359 S.W.3d 97 (2011)
Pernell WALLS, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 73530.
Missouri Court of Appeals, Western District.
October 25, 2011.
Pernell Walls, Appellant pro se, Kansas City, MO, for appellant.
Bart A. Matanic, Jefferson City, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge Presiding, JOSEPH M. ELLIS and THOMAS H. NEWTON, Judges.

ORDER
PER CURIAM.
Pernell Walls appeals the Labor and Industrial Relations Commission's decision that he is disqualified from receiving unemployment benefits. He contends the Commission's conclusion that his employer, Gas-Mart USA, Inc., discharged him for misconduct is not supported by the evidence and constitutes a misapplication of the law. For reasons explained in a Memorandum provided to the parties, we affirm.
AFFIRMED. Rule 84.16(b).